                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

TRACY A. LADRA,                                           )
                                                          )
                        Plaintiff,                        )
                                                          )
        vs.                                               ) CAUSE NO. 3:17-CV-471-PPS/MGG
                                                          )
NANCY A. BERRYHILL,                                       )
Acting Commissioner of the Social Security                )
Administration,                                           )
                                                          )
                        Defendant.                        )

                                      OPINION AND ORDER

        Tracy Ladra appeals the Social Security Administration’s decision to deny her

application for disability insurance benefits. An administrative law judge ruled Ladra

was not disabled within the meaning of the Social Security Act. Ladra challenges that

decision on two grounds. First, she disputes the ALJ’s residual functional capacity

(RFC) finding. Second, Ladra takes issue with the ALJ’s evaluation of her daily living

activities. Neither issue is grounds for reversal.

        The ALJ found that Ladra had the following severe impairments: degenerative

disc disease with cervical and lumbar stenosis and headaches; hypertension; pseudo

seizures; bipolar disorder; and borderline personality disorder. [Tr. 19.]1 In his

opinion, the ALJ provided a detailed description of the medical evidence in the record

which need not be repeated here. [See Tr. at 19-26.]



        1
         Citations to the record will be indicated as “Tr. __” and indicate the pagination found in the
lower right-hand corner of the record found at DE 26.
         Before diving into Ladra’s arguments, let’s go over some basics about my role in

reviewing an ALJ’s decision. I am not supposed to determine from scratch whether or

not Ladra is disabled. Rather, I only need to determine whether the ALJ applied the

correct legal standards and whether the decision is supported by substantial evidence.

See 42 U.S.C. §405(g); Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012); Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010); Overman v. Astrue, 546 F.3d 456, 462 (7th Cir.

2008).

         My review of the ALJ’s decision is deferential. This is because the “substantial

evidence” standard is not a particularly rigorous one. In fact, it’s less than a

preponderance-of-the-evidence standard. Richardson v. Perales, 402 U.S. 389, 401 (1971).

There certainly has to be more than a “scintilla” of evidence. Id. So in conducting my

review, I cannot “simply rubber-stamp the Commissioner’s decision without a critical

review of the evidence.” Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Nonetheless,

the review is a light one and the substantial evidence standard is met “if a reasonable

person would accept it as adequate to support the conclusion.” Young v. Barnhart, 362

F.3d 995, 1001 (7th Cir. 2004).

         The RFC Determination

         The first issue raised by Ladra is whether the RFC was properly determined by

the ALJ. RFC is a measure of what an individual can do despite the limitations imposed

by her impairments. 20 C.F.R. § 404.1545(a). The RFC is “a function-by-function

assessment based upon all of the relevant evidence of an individual’s ability to do


                                               2
work-related activities.” SSR 96-8p, 1996 WL 374184, at *3. In assessing the RFC, the

ALJ should consider all of the medically determinable impairments. 20 C.F.R. §

404.1545; SSR 96-8p, 1996 WL 374184, at *3, 7. It is the claimant’s responsibility to

provide medical evidence showing how her impairments affect her functioning. 20

C.F.R. § 416.912(a).

         While the ALJ need not mention every piece of evidence in the record, the RFC

determination must provide an “accurate and logical bridge” between the evidence and

the conclusion that the claimant is not disabled. Zblewski v. Astrue, 302 Fed. Appx. 488,

492 (7th Cir. 2008); Terry v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009). The regulations

have explained that an ALJ should consider limitations and restrictions imposed by a

person’s impairments, even those that are not severe, because while “a ‘not severe’

impairment(s) standing alone may not significantly limit an individual’s ability to do

basic work activities, it may - - when considered with limitations or restrictions due to

other impairments - - be critical to the outcome of a claim.” SSR 96-8p, 1996 WL 374184,

at *5.

         Here is the detailed RFC arrived at by the ALJ:

               [T]he claimant had the residual functional capacity to perform light
               work as defined in 20 CFR 404.1567(b) except the claimant can
               occasionally lift and carry up to 20 pounds and frequently up to 10
               pounds; can sit, stand, and walk for 2 hours each at one time and
               for up to 6 hours in an 8 hour day; can frequently reach overhead
               with the right and left hand and frequently push or pull and can
               continuously reach all other, handle, finger, and feel bilaterally.
               The claimant can frequently operate foot controls bilaterally. She
               can never climb ladders, ropes or scaffolds but can occasionally
               climb ramps and stairs and occasionally kneel, crouch, and crawl.

                                              3
                  The claimant can frequently balance and stoop. The claimant can
                  never work at unprotected heights, around moving mechanical
                  parts, or operate a motor vehicle. She can occasionally tolerate
                  exposure to vibrations and frequently to humidity, wetness, dusts,
                  odors, fumes, pulmonary irritants, extreme cold, and extreme heat.
                  Noise is moderate, office. The claimant is capable of managing
                  simple, routine work tasks mentally, within a work environment
                  with only occasional and uncomplicated workplace interactions
                  with routine and predictable workplace stressors. The claimant is
                  able to understand, remember, and carryout simple instructions
                  and to make judgments on simple work related decisions, to
                  respond to usual work situations and to changes in a routine work
                  setting. The claimant is limited to occasional interaction with
                  coworkers and supervisors and the public. The claimant requires
                  work free of production rate pace but she could have an end of day
                  production quota.

[Tr. at 20-21.]

       Ladra’s skeletal brief challenging the RFC determination fails to connect the dots.

Instead, she simply provides a sort of laundry-list of non-severe impairments that she

says the ALJ failed to adequately take into account in the RFC. The checklist includes

headaches, occipital neuralgia, bipolar disorder, Tietze’s disease, brachial neuritis, and

any limitations relating to lighting/photophobia. [DE 24 at 12-13.] Providing a

checklist is not the same as providing analysis of the evidence in the record that the ALJ

allegedly ignored. Ladra has failed to elaborate on how these impairments should have

been considered or how that consideration would result in a change of her limitations

or a finding of disability. Id.

       In any event, contrary to Ladra’s claim, I think the ALJ did a commendable job

analyzing her combined impairments and substantial evidence supports his RFC

findings. Let’s start with the first impairment on Ladra’s list: the headaches. The ALJ

                                               4
did consider Ladra’s headaches. He noted her complaints about headache-related

symptoms, and that she was diagnosed with chronic headaches, then alternatively,

migraines with cluster headaches. [Tr. at 21, 23, 1494, 1497, 1627.] The ALJ discussed at

length that Ladra treated her symptoms with a series of medications and received

depro-medrol and lidocaine injections every three months, which Ladra reported “were

helpful.” [Tr. at 23, 1631-32, 1640-41.] The ALJ also noted that when Ladra presented

for neurological evaluations in January and April 2016 after occipital nerve block

injections, her physical examination findings were unremarkable. [Tr. at 23, 1629-30,

1634-35.]

       The ALJ also gave great weight to the opinion of Dr. Lee Fisher, a medical expert

who reviewed the record and completed a medical source statement in March 2016.

[Tr. at 24-25, 1562-70.] Dr. Fisher specifically considered Ladra’s headaches [Tr. at

1562-63], and the ALJ gave great weight to his opinion because he had the benefit of

reviewing the most complete evidence of record, and his opinion was supported by

clinical findings in the record “and adequately considers the combination of the

claimant’s mental and physical impairments as it relates to environmental limitations.”

[Tr. at 25.] The ALJ found, consistent with Dr. Fisher’s opinion, that Ladra could

perform a reduced range of light work, with the postural, manipulative, environmental,

and mental limitations that were included in the RFC. [Tr. at 20-21.]

       To the extent Ladra declares that her headaches are “work preclusive” and she

should have a lighting/photophobia restriction, she only cites to three pages in the


                                            5
medical record. [DE 24 at 12, citing to Tr. at 969, 1056, 1059.] All three documents are

from the NueroClinic (dated April 6, 2015, April 21, 2015, and May 5, 2015), and

provide verbatim summaries, with some new information added in the later visits. [Tr.

at 969, 1059, 1056.] The latest document, dated May 5, 2015, states that in the past,

Ladra had almost daily, severe headaches associated with photophobia, but by April

2015, after the occipital nerve block treatment, “patient is doing well.” [Tr. at 1056.]

While the headaches came back again in April 2015, chemical denervation of the

cervical nerves was apparently successful. [Tr. at 1056.] So basically, Ladra’s only

support for her argument that the ALJ did not fully consider her headaches is by citing

a couple of documents that state that although she had headaches in the past, she was

doing well after treatment. This is not sufficient. See Contreras v. Berryhill, No. 16 CV

9037, 2017 WL 3592699, at *7 (Aug. 21, 2017) (affirming the Commissioner’s decision

where claimant did not point to any evidence of record suggesting she lacked the RFC

to perform at the level determined by the ALJ, or evidence that her migraine headaches

would result in limitations beyond those set out in the RFC).

       Next on the list is Ladra’s claim that the “RFC contains insufficient limitations in

relation to bipolar disorder.” [DE 24 at 12.] This time she doesn’t cite to anything in the

medical record. Ladra does cite the vocational expert who testified that an individual

cannot be off task more than 10 percent of a workday. [DE 24 at 12.] But because Ladra

has not pointed me to any evidence showing that she would be off task more than 10

percent of a workday, this argument is neither here nor there. It is Ladra’s


                                             6
responsibility to tell me where evidence can be found in an administrative record

spanning more than 1600 pages. It is neither efficient nor reasonable for Ladra to expect

the court to do the foraging for her. See Hermann v. Astrue, No. 07 C 6914, 2010 WL

356233, at *2 (N.D. Ill. Feb. 1, 2010) (citation omitted) (stating judges are not

“archaeologists consigned to excavating masses of paper in search of possibly revealing

information that might benefit the party whose briefs provided no clue of where to

dig.”).

          What I see from the record is that the ALJ spent a significant amount of time

analyzing Ladra’s bipolar disorder. [Tr. at 24-26.] He considered Ladra’s treatment for

bipolar disorder and medication management, the progress notes showing she had a

positive response to treatment, the opinion of Dr. Kravitz, a psychological expert whose

opinion was consistent with the treatment notes from the Swanson Center and mental

status examinations, the state agency psychological consultant opinions that were also

consistent, and Ladra’s treating neurologist, Dr. Kincaid, who opined there was no

neurological basis for any limitation. [Tr. at 24-26, 1479-87.] The ALJ’s decision reflects

that he carefully reviewed the evidence relating to Ladra’s bipolar disorder and

included appropriate work-related limitations in his RFC finding.




                                               7
        Finally, Ladra claims the ALJ ignored lines of evidence associated with Tietze’s

disease2 and brachial neuritis3. While there are some indications in the record that

Ladra was diagnosed with Tietze’s disease [868, 871, 877, 883, 1257], Tietze’s shows up

only in a list of multiple diagnoses. Ladra has not pointed me to anything in the record

showing any symptoms of this disease, or how it might impact her ability to work. The

same goes for brachial neuritis - it appears as a listed diagnosis under clinical

impressions in the medical record, but Ladra has not shown anything in the record

about how this allegedly affected her, what symptoms are attributable to it, or how it

affects her ability to work. An ALJ “is not required to address every piece of evidence

or testimony presented, but must provide a ‘logical bridge’ between the evidence and

his conclusions.” Terry, 580 F.3d 471, 475 (7th Cir. 2009). In this case, the ALJ did

adequately consider the combination of Ladra’s impairments, and provided a logical

bridge between the medical evidence and his conclusions in reaching the RFC.

        Daily Living Activities

        Ladra also argues the ALJ improperly overemphasized her daily living activities.

First, she contends the ALJ “glosses over the fact that Plaintiff accomplished her daily


        2
          Tietze’s syndrome, which is also called costochondritis, is a condition of unknown origin that is
characterized by inflammation of the costochondral (rib) cartilage. See Definitions of “Tietze’s syndrome”
and “costochondral,” available online at https://www.merriamwebster.com/medical/Tietze’s syndrome
and https://www.merriamwebster.com/medical/costochondral (last visited November 14, 2018).

        3
            According to Hopkins Medicine, this is a form of peripheral neuropathy that affects the chest,
shoulder, arm and hand. See online definition at:
https://www.hopkinsmedicine.org/healthlibrary/conditions/nervous_system_disorders/brachial_neuri
tis (last visited on November 14. 2018).



                                                     8
goals only by interspersing significant rest periods or unpredictable headache

downtimes with periods of low exertional activity.” [DE 24 at 14.] This statement in

Ladra’s brief is not supported by a single citation to the administrative record. In other

words, Ladra cites to nothing to support her claim that she had to take rest periods

when she was trying to accomplish certain tasks, or that her headaches interrupted

daily activities. As I noted above, this case involves a hefty administrative record. To

repeat, it’s Ladra’s responsibility to direct the court to the evidence that supports her

assertions.

       In any event, it is hardly true, as argued by Ladra, that the ALJ “glossed over”

her need for unpredictable downtime due to headaches. In fact, he expressly

acknowledged it when discussing Ladra’s daily living activities:

              The claimant alleges she is unable to work due to chronic back
              pain, headaches, anxiety, and depression that limit her ability to
              stand, lift, bend, walk, sleep at night, concentrate, and get along
              with others. The claimant reports that she has to use an alarm to
              remember to take her medications, is able to weed flowers, do
              laundry, clean the house, go outside, drive a car, shop in grocery
              stores, attend Sunday church service and pay her bills. The
              claimant testified in 2015 that she has daily headaches that can last
              from 6 hours to all day and she lays in a dark room or goes to the
              emergency room. She also testified in 2015 that she was using a
              walker 50% of the time in her house due to back pain, but that she
              was able to drive and shop using a cart at the store.

[Tr. at 21. (citations omitted).] So after listing her various daily activities, the ALJ

specifically noted that her headaches required her to take extended breaks. But as

discussed above, the ALJ then went on to address Ladra’s headaches and her successful

treatment. [Tr. at 23.]

                                               9
       Ladra also states the ALJ evaluated and overemphasized her daily activities. She

says that this violates the so-called “Bjornson principles” which requires a remand. [DE

24 at 14-15.] This is certainly a hot topic lately in the social security world. The Seventh

Circuit has criticized ALJs expressing doubt about claimants’ credibility, stating “[t]he

critical differences between activities of daily living and activities in a full-time job are

that a person has more flexibility in scheduling the former than the latter, can get help

from other persons . . . and is not held to a minimum standard of performance, as she

would be by an employer” Hughes v. Astrue, 705 F.3d 276, 278–79 (7th Cir. 2013)

(quotation and citations omitted), and that “[t]he failure to recognize these differences is

a recurrent, and deplorable, feature of opinions by administrative law judges in social

security disability cases.” Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012); see also

Herrold v. Colvin, No. 2:13-cv-360, 2015 WL 1243293, at *6 (N.D. Ind. Mar. 17, 2015)

(“[T]he Seventh Circuit has repeatedly criticized credibility determinations that are

based on a plaintiff’s ability to take care of his personal hygiene, children, or household

chores, as these alone are not sound bases for a credibility determination.)”.

       But unlike the situations in Bjornson and those other cases, Ladra does not argue

that the ALJ discounted her subjective complaints or discredited her credibility because

of her daily living activities. Indeed, there is no evidence that the ALJ improperly used

Ladra’s daily activities in his determinations. Although he did find that Ladra’s

statements concerning the intensity, persistence and limiting effects of these symptoms

were not entirely consistent with the medical evidence and other evidence, the ALJ then


                                              10
went on for 5 pages detailing the medical evidence (including successful treatment,

clinical findings, medication, and opinions of two doctors plus the state agency medical

consultants), in supporting his findings. [Tr. at 22-26.] I cannot say that he improperly

weighed Ladra’s daily living activities.

       Finally, Ladra also argues the ALJ’s analysis was flawed because “[i]t uses

Sunday Church attendance against Plaintiff.” [DE 24 at 14.] She cites Wisconsin v.

Yoder, 406 U.S. 205 (1972), in support of her argument that the “ALJ’s reliance on

religious worship to bolster the ALJ’s daily activities produces a chilling effect and

places an unconstitutional restraint on the free exercise of religion.” [DE 24 at 14.]

Yoder, a school attendance case which dealt with the Amish faith and the freedom to

exercise religion, is completely inapplicable here. It seems to me that there was nothing

insidious about the ALJ merely listing Ladra’s church attendance as one of the several

activities in which she engages. Other courts have found the same. See Swank v.

Berryhill, No. 1:16-cv-416, 2017 WL 6277558, at *6 (N.D. Ind. Dec. 11, 2017) (finding that

“the ALJ did not overemphasize or give too much weight to Plaintiff’s church

attendance, did not insinuate that attending religious service was a reason that Plaintiff

was not disabled, or find that her attendance at church meant she had no social

functioning impairments.”); Davis v. Comm’r of Soc. Sec., No. 16-13495, 2018 WL 1150243,

at *4 (E.D. Mich. Mar. 5, 2018) (“The ALJ’s reference to church did not implicate the

religion clauses of the First Amendment; it merely was a comment on what the plaintiff

was able to do, and did not trench upon her freedom to worship (or not) as she

pleased.”).

                                             11
      In sum, the ALJ discussed all of the relevant medical evidence, and Ladra has not

pointed to any evidence that the ALJ impermissibly failed to consider. I am satisfied

that the ALJ’s determination was supported by substantial evidence.

                                      Conclusion

      The final decision of the Commissioner of Social Security denying plaintiff Tracy

Ladra’s application for disability insurance benefits is AFFIRMED.

      The Clerk shall enter judgment in favor of Defendant and against Plaintiff.

      SO ORDERED.



      ENTERED: November 26, 2018.
                                                / s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                           12
